 U. S. ELECTRICAL MOTORSU. S. ElectricalMotors,Division of Emerson ElectricCompany and International Union of Electrical,Radio and Machine Workers,AFL-CIO-CLC.Case 15-CA-3653March 23, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn November 25, 1970, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that such allegations bedismissed. Thereafter, Respondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, and the latter also filed a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.iORDER2Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified herein,and hereby orders that Respondent, U.S. ElectricalMotors,Division of Emerson Electric Company,Philadelphia,Mississippi, its officers,agents,succes-sors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as so modi-fied.Substitute the attached notice for the TrialExaminer's notice.IRespondent excepts to the Trial Examiner's statement that-itwouldappear appropriate"for employee Willie Warren to file a new unfair laborpractice charge if Respondent"fails,or has failed" to promote Warren tohis old or equivalent job in the event of an increase in the labor force afterOctober 1, 1969We disavow this statement insofar as it may imply an205advancejudgment on a situation not before us in the instant caseHowever, as Respondent concedes,a party is always free to file a chargewhich is subject to the Board's procedures in cases involving allegations ofunfair labor practices2TheGeneralCounsel correctly contends that where,ashere,employees have been unlawfully interfered with an discriminated againstbecause of activities in a particular labor organization the latter should benamed in the notice.We shall modify the notice accordinglyAPPENDIXNOTICE TOEMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to Herbert W. Cumberland fullreinstatement to his old job and will give himwhatever backpay he has lost because of hisdischarge. If he is presently in the Armed Forces ofthe United States, we will notify him of his right toreinstatement upon application after dischargefrom the Armed Forces.WE WILL NOT time our announcement or grantof a wage increase or other benefits in order tointerferewith our employees' free choice of abargaining representative.WE WILL NOT try to frighten any employee intogiving up his union membership or activities:By saying anything to any employee designedto create the impression that we will engagein surveillance of his union activities;By threatening death or other punishment ofany employee for joining or helping theUnion;By suggesting to any employee that his LaborGrade may have been reduced because of hisunion activities; orBy telling any employee that he will have toprove himself by refraining from unionactivities before he can be promoted to a SetUp Man classification.WE WILL NOT try to induce any employee torefrain from voting in a representation election byassuring him that arrangements can be made forhis wages to be paid him anyway if he stays awayfrom the plant when the election is being conduct-ed there.WE WILL NOT retaliate against any employee forengaging in union activities by denying him timeoff from work which we would otherwise granthim, or by discharging him.WE WILL NOT in any other way interfere withour employees' rights, guaranteed under the law,to organize, to form, join or assist a union, tobargain through the union they may choose, to act189 NLRB No. 26 206DECISIONSOF NATIONALLABOR RELATIONS BOARDtogether for their mutual aid or protection, or torefuse to do any of these things.All of our employeesare free to become or remain,or to refrain from becoming or remaining,membersof the InternationalUnionof Electrical,Radio andMachineWorkers,AFL-CIO-CIC, or any otherlabor organization.U.S. ELECTRICALMOTORS, DIVISION OFEMERSON ELECTRICCOMPANY(EMPLOYER)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, T6024 Federal Building (Loyola), 701 LoyolaAvenue, New Orleans, Louisiana 70113, Telephone504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: This case, initiated bya charge filed on September 24, 1969, and a complaintissuedon June 29, 1970, was tried before me inPhiladelphia,Mississippi, on August 20 and 21, 1970. Thecomplaint,asamended at the hearing, alleges thatRespondent violated Section 8(a)(1) and (3) of the Actduring a union organizing campaign in 1969. Respondent'sanswer denies that it engaged in the unfair labor practicesalleged. Subsequent to the hearing, on or about October 1,1970, the parties filed helpful briefs.IUpon the entire record in this case, including myobservation of the demeanor of the witnesses, and after dueconsideration of the briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Missouri corporation, owns and operates,among others, a plant in Philadelphia, Mississippi, wherethe unfair labor practices here involved are alleged to haveoccurred. It is engaged in the manufacture of electricalmotors, systems, and drivers. In the course and conduct ofitsbusiness during the 12-month period preceding theissuanceof the complaint, Respondent sold and shippedproducts valued in excess of $50,000 from its Philadelphia,Mississippi, plant directly to points located outside thestate.On the basis of these admitted facts, it is found thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act and thatitwilleffectuate the policies of the Act to assertjurisdiction herein.H. THE LABORORGANIZATION INVOLVEDInternational Union of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, herein called the Union, is alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICES ALLEGEDA.Setting and IssuesThe Union, after previously having sought to organizeRespondent's employees and having lost a representationelection in July 1967, again sought to organize Respon-dent's employees in 1969. It held its first organizationalmeeting on August 10, 1969, at the Fair Grounds nearPhiladelphia and its second meeting on August 17 at thehome of employee Howell on Golf Course Road. It filed arepresentation petition on September 2. A hearing on thispetition was held on September 23 and at an election heldon October 16, the Union again failed to receive a majorityof the votes cast.Respondent learned of the Union's 1969 campaign and ofthe union meetings soon after they were held. It is allegedthat during the preelection period and in order to defeat theUnion at the polls, Respondent announced and put intoeffect increased wages and other benefits to its employees,made threatening and coercive statements to some of itsemployees, discriminatonly discharged employee HerbertCumberland, and discriminatorily transferred and demotedanother employee, Willie Warren, in violation of Section8(a)(1) and (3) of the Act. In deciding these questions, somecredibility issues as well as Respondent's motivation mustbe determined.B.TheAnnouncementand Grant of WageIncreasesand Other BenefitsOn August 29 Plant Manager Hardwick called groupmeetingsof employees on each of the three shifts at whichhe announced the granting of a 6-percent general wageincrease,tobe effective as of September 28. Theseincreases ranged from 10 cents an hour for those having abase rate of between $1.72 and $1.74 an hour up to 16cents an hour for those whose base rate were $2.59 andabove.At the same time Hardwick announced an increasein group insurance benefits,an increase in vacation timefor employees having as much as 2 years'service, time-and-one-half pay for work performed on a holiday, and anincreased-shift premium for second shift employees and abonus for third-shift employees.Hardwick also toldemployees that Vice President Wells had just approved adetailed industrial engineering study of Respondent'sIA motion byRespondent,unopposed,to correct the transcript of therecord in certain respects is hereby granted U. S. ELECTRICAL MOTORSincentivesystem toinsure thatmany of theincentiveproblemswould be elimmated.2On September 5 Respondentsentto each employee aletter summarizing the increase in wages and other benefitswhich had been announced orally on August 29.On October 13, 3 days before the representation election,Respondent mailed to each of its employees a letter towhich it attached a summary of what is labeled "OurRecord Of Performance Since 1963 - Without A Union,"listingthe wage increases and other benefits granted eachyear from 1963 through September 28, 1969.3 The body ofthe letter reads as follows:As we reach the final stage of this campaign, there isone thing that must be stressed before you cast yourvote on October 16th. That is, the union has offered youonlypromises.Our company stands on its record ofperformance.By working together, we have been able toestablish a record in which we can all take pride. Youdidn't need to pay dues or risk a strike in order to sharein our progress together.We are trying to make our plant a better place to work.All of our efforts have produced a growing and thrivingplant that provides security for ourselves now and in thefuture.On the other hand,the union has reliedon fear, overstated promises,half-truths,and slurson your fellowworkers. They have already givenus a good taste of thediscontent,dissension,unpleasantness,and bitternessthat is theirstock in trade.We don't intend to have this plantfail.That is whynounioncanmake us do anything that is economicallyunsound for this plant.I am sure that you would not wantit any other way.I certainly agree that everyone should continue to makepersonal progress in wages and benefits. This can bestbe done without a union. Friction, distrust, strikes, andviolence accompany a union too manytimesfor us tothink otherwise.After you have carefully examined all of the facts, I ampositive that you will want to continue with thecertaintyof proved performance rather than theuncertaintythatthe IUE offers.Attached is our record of performance.No union hadanything to do with this record.Carefully weigh the exaggeratedpromises against theknown facts. Your decision and your future is in yourhands.Be sureto"VOTE NO"on Thursday.Respondent contends that the wage increases and otherbenefits first announced to its employees on August 29 andput into effect on September 28 were in accordance with itsestablished policy of reviewing and granting wage andother increases in benefits annually and were not prompted2A letter from Vice President Wells to Hardwick, dated August 25,indicates that plans were in progress to have an improved incentive systeminstalled during the second quarter of the fiscal year 1970, which would beafter the first of the calendar year 19703Several days before sending this letter to the employees, PersonnelManager Jerry Palmer, at departmental meetings of the employees, told theemployees substantially what was embodied in the letter4PersonnelManager Palmer testified that during the last 3 years,207by the Union's organizational drive which commenced onAugust 10.The General Counsel, while conceding that Respondentsince 1963 had been granting some wage increases andother employee benefits to its employees at some time ortimes during each year, nevertheless contends that in viewof the timing of the grant of the benefits in 1969, theamounts involved and the manner in which they weregranted, Respondent's action was aimed at interfering withthe employees' choice of a bargaining representative andwas therefore in violation of Section 8(a)(1) of the Act.Let us first examine the pattern and timing of wageincreases and other benefits in the years prior to 1969. Therecord shows that from 1963 through the year 1966, generalwage increases were granted during the early part of eachyear, at least by May 31 - except that in 1963 a second 3-cent general wage increase was granted in July. Other typesof benefits during those years were granted at various timesduring the year. On December 11, 1966, a 4-percentgeneral wage increase was announced to be effective as ofJanuary 1, 1967; other benefits were announced andbecame effective in February and April 1967; and a secondgeneralwage increase of 4.6 percent was announced inSeptermber, to become effective October 1. On October 16,1968, a 5-percent general wage increase as well as severalother benefits were announced, to become effective as ofOctober 21. Thus, it does not appear that any clear patternhad been established prior to 1969 with respect to thetiming of general increases or other benefits given theemployees.4The General Counsel contends that the package of wageincreases and other benefits announced on August 29 wasby far the largest benefit package ever announced orgrantedat the Philadelphia plant. Although it wasunquestionably the largest benefit package offered at onetime during the 7 years for which data was supplied, it isnot clear from the record that is is the largest during anyone year. For example, it might be argued that during theyear 1967 the two general wage increases of 4 percent inJanuary and 4.6 percent in October, plus three otherbenefits granted,were greater than the one 6-percentincrease, plus eight other benefits, granted in September1969.An analysis of the data submitted by Respondentregarding its performance since 1963 and stipulationsentered into early in the hearing further show, as theGeneral Counsel points out in his beef, that in no year forwhich data is available were wage increases announced asfar in advance of their effective date as in 1969. In mostinstances the increases were announced only 4 or 5 daysbefore their effective date as compared with a 30-dayinterval in 1969. In one instance, in 1963, the generalincreasewas announced 2 days after the increases hadalready been put into effect. In only one instance prior to1969 was there any substantial time intervening betweenpursuant to policies established by new divisional executives, generalincreases in the Philadelphia plant have been tied more closely than inprior years to the end of Respondent's fiscal year on September 30However, in only one of those years, 1%7 (when two general wageincreases were granted), was any suchincreaseannounced toward the endof the fiscal year In 1968, as already noted,the increaseswere bothannounced and made effectiveafter the beginningof the new fiscal year. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDthe announcement and effective date of the increase. Thatwas in 1967 while a union organizing campaign was inprogress,when there was a 20-day interval between theannouncement and effective date of the wage increase.5 Forthe most part a similar pattern was followed with respect tothe announcements and effective dates of other benefitsgranted during these years.Let us turn now to the other evidencerelating to thecircumstancesunder whichthe 1969 increasesand otherbenefitswere granted. Accordingto Personnel ManagerPalmer, Respondenttakes intoconsideration,among otherthings,- and did in 1969 - a survey made annually bytheNortheasternMissisippi IndustrialAssociation,ofwagespaid in the area which Respondentconsiderscompetitive with its ownbusinessin Philadelphia,Missis-sippi.The results of this survey in 1969 were madeavailable to Respondentin lateJune or early July. It was atabout that time that Respondent startedreevaluating itswage structure.On July 2, 1969, John C. Rohrbaugh,industrial relationsvice president of Emerson Electric Company,from hisheadquartersin St.Louis,Missouri,sent to all personnelmanagers, including Palmer at Philadelphia,a memoran-dum on the subject of wage and salary data in which headvised them of a "plan todiscuss starting rates and wagelevels,in general, at the Corporate Planning Conference."6In this memorandum,he requested up-to-dateinformationregarding (1) current wages and salary schedules; (2) hiringand starting rates; (3) job classificationlistings;(4)amounts ofincreasefor each. of past 4 years; (5) amountand dates of scheduledincreases;and (6) any problemsconnected with starting rate levels or wage salarylevels ofany particularclassification.On July 16, 1969, H.F. Dickinson, industrial relationsvice president of the U.S. Motors Division of EmersonElectric Company, sent a memorandum from his headquar-ters inMilford, Connecticut, to all personnelmanagers,including Palmer, stating that he had provided Rohrbaughwith the information requestedin itemsIthrough 5 of theJuly 2 memorandum and asking the personnelmanagers,including Palmer, to respond only to item 6.7 Palmer didrespond on July 30. He stated among other things:Ido not think that at the present time we have anyproblem with our starting rate. However, I do feel thewage level for the people in the Tool and Die makingcategory and top electricians are low.He recommended that the wage rate of these highly skilledemployees (a top of $2.59 an hour, as compared with thearea of $2.80 and the area top of over $ 3.25 an hour as shownby the 1969 wage survey) be increased immediately bychanging their labor grade from 13 to 14. He added that"when granting the next General Increase," Respondent5The record shows the following time lapsed between theannouncement of the general wage increase and its effective date1963 - First increase announced 2 days after effective date- Second increase announced 6 days before effective date1964 - Announced 4 days before effective date.1965 - No data1966 - Announced 4 days before effective date1967 - First increase announced 20 days before effective date- Second increase - no data1968 - Announced 5 days before effective date1969 - Announced 30 days before effective dateshould "take a real strong look at making furtheradjustments for people in high skilled classifications."All of the above-described correspondence occurredprior to the Union's first organizational meeting on August10.Respondent'splantmanger,Ben Hardwick, knewabout the meeting before leaving for Hot Springs,Arkansas, to attend a conference of Emerson Electric PlantManagers on August 17, 18, and 19. At meetings withEmerson Electric officials Fiolli, Wells, and Gorgas duringthe conference,Hardwick told them of some of theproblems the Philadelphia plant was having in recruitingand keeping skilled employees due to competition from thetwo competing plants in Louisville,Mississippi,nearPhiladelphia, and mentioned that the problem would beworse if Lockheed opened a plant in Meridian, as had beenplanned. Hardwick was told by the officials that when hereturned to Philadelphia, he should formulate specificproposals for improvements for that plant. Upon returningabout August 20, Hardwick turned over to PersonnelManager Palmer the responsibility for formulating theseproposals.One of the first things Hardwick did upon returningfrom the plant managers conference was to prepare a lettertoRespondent's employees. This letter dated August 21,1969, started off with: "Well, the IUE is back again." Itreminded them of the Union's unsuccessful campaign in1966 to 1967 and stated that the Union was back after theirmoney again in the form of union dues.Itwarned theemployees of some of the possible consequences of signinga union card and informed them that their "managementdoes not feel that the employees in the Philadelphia plant needor want any outside representation."PersonnelManager Palmer, upon receiving his instruc-tions from Hardwick, immediatley set about to prepare acomprehensive set of proposals for wage increases andother benefits. These proposals, embodied in a 4-pagememorandum, were mailed on August 22, 1969, toDivisional Vice President Dickinson.8 The memorandumcontained eight detailed recommendations for a generalwage increase and other benefits which Palmer statedshould be implemented as soon as possible but not laterthan September 15. With respect toa newand improvedincentive program, Palmer reported that he did not believethat such program could be effected by September 15 buthe recommended that an announcement be made to theemployees that such a program was being worked on andwould be installed by January 1, 1970. The reasons forsuch urgency in announcing the increased wages and otherbenefitswere stated in the memorandum to be "theproposed program to increase the size of the SouthernPlant (the Philadelphia plant) from its present employeelevel and to maintain our competitive position with other6The word "Corporate"refers to EmersonElectricCompany asdistinguished from one of its divisions,such as the U.S. Electrical MotorsDivisionIThe recorddoes not show what information Dickinson had givenRohrbaugh with respect to the amount and dates of the scheduledincreases8As Palmer explained, the practiceis for local management to makerecommendations to the Divisional executives who, in turn, get approvalfrom the Corporate executives, and this approval is then passed back tolocal management through the Divisional executives U. S. ELECTRICAL MOTORSindustries such as Taylor Machine and Georgia Pacific inLouisville, and other industries in our type of work."9Palmer concluded his memorandum withthe statement:"There are changes for the non-exempt and exemptemployees (office employees and management representa-tives not covered by the Wage Hour Laws) but these donot have to be announced with the same degree of urgencyas the above. A proposed program will be forthcoming forour non-exempt and exempt employees."Palmer's recommendations, mailed on Friday, August 22,were first considered by divisional executives in Milford,Connecticut, then by corporate executives in St. Louis,Missouri.A memorandum dated August 25, 1969, fromDivisional Operations Vice President E.B. Wells, Milford,Connecticut, to Hardwick in Philadelphia, mentions a planto improve the incentive system which Wells proposed tohave installed during the second quarter of the fiscal year1970 - which would be during the first quarter of calendaryear 1970. No mention was made of Palmer's recommenda-tion in the August 22 memorandum regarding the incentivesystem and that recommendation had apparently not beenreceived when Wells wrote his August 25 memorandum. Byanother memorandum dated August 27, 1969, a copy ofwhich was sent to Plant Manager Hardwick in Philadel-phia,Wells informed Divisional Industrial Relations VicePresident Dickinson of his approval of wage increases andsome of the other proposed improvements for thePhiladelphia plant, to be implemented on October 1. Heproposed that Hardwick announce the improvements to allthe employees. Personnel Manager Palmer, in telephoneconversationswithDickinson,was informed of theapproval of these proposed benefits before Hardwick, onAugust 29, announced them to the employees to beeffective on September 28.A careful study of all the evidence convinces me thatRespondent did, as the General Counselalleges,alter andaccelerate its course of action with regard to the announce-ment and conferral of general wage increases and otherbenefits in order to make maximum use of such improvedbenefits to defeat the Union in the election. A number offactors impel me toward this conclusion. Although by lateJune or early July Respondent had in its possession theresults of the 1969 Area Wage Survey and knew how itranked with its competitors in the area, it showed noconcern about any immediate improvement in the wagestructure or other employee benefits. Even as late as July30, less than 2 weeks before the commencement of theUnion's organizational campaign, Palmer wrote CorporateVice President Rohrbaugh, in response to a requestedreport on any problems connected with starting rate levelsor wage or salary levels of any problem with starting rates.He made a recommendation as to immediate action onlywith respect to Respondent's highly skilled tool-and-diemaking employees and electricans who, in his view, shouldbe promoted from labor grade 13 to labor grade 14 and asto whom he thought further special consideration shouldbe given "when granting the next General Increase."9Hardwick did not mention in his testimony that any plans had beenmade to expand the Philadelphia plant and did notcite thisfactor, as didPalmer, as a reason for urgency in the announcement and granting ofsubstantialwage increases and other benefits Indeed, even Palmer ininitially testifying about the reasons for urgent action did not mention the209Thismanifestation of lack of concern for any promptaction in granting general wage increases and other benefitscontinued until after the Union started its organizationalcampaign and Plant Manager Hardwick returned from theplant manager's conference about August 20. Then almostsimultaneously with the preparation by Hardwick of anantiunion letter sent to the employees on August 21, Palmerwas preparing very comprehensive and detailed recommen-dations for the largest single package of general wageincreases and other benefits ever granted by Respondent atone time during the 7-year period for which data wasavailable.These recommendations were mailed to thedivisionaloffices inMilford,Connecticut, on Friday,August 22, and within a week the recommended 6-percentgeneral wage increase and most of the other recommenda-tions had been considered and approved by the divisionalexecutives, had been passed on to and approved by thecorporate executives in St. Louis,Missouri, had beenpassed back to the Milford office, then on to thePhiladelphia plant in time for Plant Manager Hardwick toassemble the employees and announce the wage increasesand other benefits on Friday, August 29. Of course, all ofthis could not have been done by correspondence. Part ofit, as Palmer explained, was done by telephone.The principal reason assigned by Respondent in its brieffor this precipitate action was the sense of urgency arisingfrom a management decision conveyed to Hardwick at themanager's conference in Arkansas, to increase the numberof employees at the Philadelphia plant by about 350employees during the 18-month period following October1.But Hardwick himself, in testifying about the sense ofurgency, did not mention the planned expansion and evenPalmer did not mention it when initially explaining thereasons for urgent action and added that factor only afterRespondent's counsel at the hearing questioned him abouta reference made in his August 22 memorandum to theplanned increase in the number of employees at thePhiladelphia plant. I am convinced that it was the unioncampaign and not any plans for long range future plantexpansion which created the sense of urgency in announc-ing the general increase and other benefits. I am alsosatisfied that Palmer, in stating in his August 22 memoran-dum that changes for the nonexempt and exempt employ-ees "do not have to be announced with the same degress ofurgency" as those for the other employees, was referring tothe fact that office and management employees - whichRespondent refers to as its "non-exempt and exemptemployees"- are not normally included in the samebargaining unit with the employees which the Union wasthen seeking to organize.Respondenthas not sought to explainwhy in 1969 itannounced the package of wage increase and other benefits30 days in advance ofthe effective date of such benefits,contrary toits normal practice of announcingbenefits only4 or 5 days prior to theireffective date. It is a fair inferenceproposedincrease in the numberof employees.Palmer testified,however,that he received information from Hardwick, upon the latter's return fromHot Springs,about plans to increase the number of employees at thePhiladelphia plant from650 toabout 1000 over an 18-month period. 210DECISIONSOF NATIONALLABOR RELATIONS BOARDand I find that the announcement was timed in order toobtain the maximum advantage in its campaign against theUnion. And it did, as already shown, seek to capitalizeupon its grant of the benefits by asserting in a speech and ina letter to its employees only 3 days before the election thatonly Respondent was responsible for the grant of thesebenefits and that the Union had nothing to do with them.It is accordingly found that Respondent by tuning of theannouncements and of the grant of wage increases andother benefits in 1969 and the manner in which suchannouncements and grant were used in the unioncampaign, interfered with, restrained, and coerced itsemployees in the exercise of their right freely to choose abargaining representative, in violation of Section 8(a)(1) oftheAct.N.L.R.B. v. Exchange Parts Co.,375 U.S. 405;Great Atlantic and Pacific Tea Co.,162 NLRB 1182, 1184;J.W.MortellCo.,168NLRB 435;Firestone SyntheticFibers,185 NLRB No. 118.C.Other Acts of Interference,Restraint, andCoercion1.Conduct attributed to GeneralForeman BurtTracy Cumberland (a son of Herbert Cumberland whosealleged discriminatory discharge is treatedinfra)attendedthe August 17 union meeting, signed a union card, anddistributed cards to other employees before and after workand also during the lunch period at the plant door and inthe plant parking lot. He testified that on an occasion inlateAugust or the first part of September, as he wasworking in the parking area, General Foreman Burtapproached and asked him, "Tracy, how good is yourmemory?" Cumberland replied, "Good. Why?" Burt thenasked, "Do you remember the day you were in my officewith big tears in your eyes?" When Cumberland repliedthat he did, Burt walked away, then turned and looked atCumberland while the latter worked. The incident to whichForeman Burt was referring occurred about 2 years priorthereto when, according Cumberland, an employee, Davis,was complaining about her paycheck and Cumberland, inthe hearing of his foreman,Thrash, suggested that shework just as a hobby, as he was doing, because he couldnot make a living at his work. Foreman Thrash remarkedthat the job Cumberland had was the best he could get.Cumberland challenged this statement and said he hadbeen making more money before he started working forRespondent.A few minutes later Cumberland was sum-moned to General Foreman Burt's office.The latter toldhim, "I have a good mind to fire you but you can quit ifyou want to." He added, "All I have out of you is trouble."During the conversation Burt also told Cumberland that awoman had complainted about Cumberland using vulgarlanguage.Cumberland told Burt that he was not going toquit but that he could get a job working for his father-in-law. He handed Burt his paycheck and asked Burt to payhis bills with it. Burt laughed and said he did not believethat he could do that. At this point Cumberland had tearsin his eyes.There wasthen some discussion of a raise inpay for Cumberland and Burt promised him a raise if hedid a good job.According to Cumberland, on the day after Burt hadreminded him of the occasion 2 years previously whenCumberland had tears in his eyes, Burt came toCumberland's work station and asked him if he could goon the third shift. Cumberland replied that he would not gounless a refusal to go meant that he would be discharged.Burt then said that he would keep Cumberland on the firstshift so that he could watch Cumberland. As Burt startedto leave, Cumberland called him back and said, "If you gotanything on your chest,now is the time to get it off." Hetold Burt that he was working for the Union and believedin it. Burt replied, "You are not going to do nothing to hurta bunch of people. We don't need people like you." Burtstarted to leave, then turned around, pointed a finger atCumberland and said, "I'll have my day" and "That ain'tno threat, either."General Foreman Burt's account of the two conversa-tions with Cumberland in about September 1969 differedsubstantially from Cumberland's version. Burt testifiedthatprior to the first occasion, which was in earlySeptember, he had heard through Cumberland's foremanthatCumberland was complaining a lot about beingmoved from job to job; that as he was passing Cumberlandat his work table in the assembly department, Cumberlandstopped him and started complaining about having to dodifferent jobs or about having been reprimanded by hisforeman for language he used before women employees -Burt could not recall which - and that Burt responded byasking him if he remembered the day when Cumberlandhad been in his office with tears in his eyes and said hewould be happy to work at just anything because he had afamily to feed. Burt's version of the prior occasion whenCumberland had tears in his eyes was as follows: "He wasworking with two females,and I believe there was a malein one area, and the foreman of the department had to geton to him about the language he used around the females.And that's when he come up to my office, he was real upsetabout that."Burt's account of the second converstaion was thatCumberland again stopped Burt as the latter came downthe aisle and stated that he, Cumberland, was upset overbeing moved from one job to another and that "once we geta union in here, you won't be able to do this anymore." Burtreplied, "Well, Tracy, go ahead and have your fun now, andI'llhave my fun later." This, according to Burt, was theextent of his conversation with Cumberland. Burt specifi-cally denied pointing a finger at Cumberland, asking him towork on the third shift, or stating that he would keep himon the first shift where he could keep an eye onCumberland.Cumberland testified in convincing detail as to theconversation between himself and Burt and, on the whole,Ibelieve his recollection of the events is more reliable thanthat of Burt. I am not convinced, however, that Burt had inmind Cumberland's recent union activities rather thanCumberland's complaints about being moved from job tojob when he asked Cumberland if he remembered the daywhen he had tears in his eyes.Ido not base any unfairlabor practice finding upon this episode.The second incident, however, requires a differentconclusion.Accepting, as I do,Cumberland's version assubstantially correct, Imust conclude that Burt's state-ments had a threatening connotation.Itmay be,as Burttestified, that Cumberland made a remark to the effect that U. S. ELECTRICAL MOTORSRespondent would not be able to move him from job to jobafter the employees got a union in the plant, but this did notwarrant Burt's statement that he would keep Cumberlandon the first shift so he could watch him. Moreover, hisstatement to Cumberland, following the latter's confessionthat he was working for the Union, "You're not going to donothing to hurt a bunch of people" and "We don't needpeople like you," followed by "I'll have my day" and "Thatain't no threat, either," would reasonably be interpreted byCumberland as a threat of job or other reprisal after theunion representation issue was settled.It is accordingly found that Burt, by the statements abovedescribed, created the impression that he would keepCumberland's union activities under surveillance andimpliedly threatened Cumberland with reprisal for engag-ing in union activities, thereby violating Section 8(a)(1) ofthe Act.2.Conduct attributed to Foreman TuckerFormer employee Jeff Steele, the only Negro whotestifiedat the hearing herein, attended the August 17union meeting, signed a union card, and distributed a fewcards to the other employees. He was one of eightemployees who, at the union organizer's request, volun-teered to and did attend the representation hearing held atthe Neshoba County Courthouse on September 23, 1969,for the purpose of assisting the organizer on questionsregarding eligibility of employees to vote and other matterswhich might arise at the hearing. On the day following thathearing, Respondent placed on its bulletin board at theplant two notices or papers, each dated September 24,1969, and posted side-by-side. The first read as follows:RUMORIN ALL MATTERS PERTAINING TO THE UNION YOU HAVE ANOPPORTUNITY TO VOICE YOUR OPINION.The second page read:FactAT THE NLRB HEARING ON TUESDAY, SEPTEMBER 23,THERE WERE EIGHT EMPLOYEES PRESENT. DID YOU HAVEAN OPPORTUNITY TO VOICE YOUR OPINION IN SELECTINGTHESE PEOPLE? DID YOU VOICE YOUR OPINION INSELECTING TRACY CUMBERLAND AS THE SPOKESMAN FORTHE GROUP? DID YOU VOICE YOUR OPINION INSELECTING THE OTHERMEMBERSOF THIS GROUP?SO THAT YOU ARE FULLY INFORMED, THEY WERE,CARLOUS B. DENTON, LAMAR PARKER, TRACY AGENT,CLYDE PILGRIM, WILLIE WARREN, PAUL RYALS, ANDJEFF STEELE.WOULD YOU BE ALLOWED TO VOICE YOUR OPINION ONANY OTHER UNION MATTERS?In this manner everyone at the plant was apprised of thefact that Steele and the other seven employees had attendedthe representation heanng to assist the Union.211According to Steele, not long after he attended therepresentation hearing, probably during the first week inOctober, Foreman Bobby Tucker asked him whether hewas "for the Union or for the plant" and Steele replied thathe did not want to "expose" himself. Tucker then advisedSteel to go to his foreman, Ken Cumberland, and explainwhat side Steele was on so that Cumberland would "lookout" for Steel on the job.Foreman Tucker's version of the incident is that on orabout October 1, he sought out Steele on the west docks ofthe plant to tell him that he could not pay for some peaswhich Steele's daughter had delivered to his house. On thatoccasion, Steele asked Tucker if he had seen his, Steele's,name on the bulletin board. When Tucker replied that hehad, Steele stated that he wished the Company had not puthis name up there. Tucker replied, "Well, if you hadn'twanted it up there, you shouldn't have attended themeeting." Steele answered, "I know that now." Tuckerdenied asking Steele whether he was for the Union or theplant or suggesting that he tell his foreman where he stoodwith respect to the Union.Tucker impressed me as a frank and honest witness and Icredit his version of the conversation with Steele. AlthoughIbelieve that Steele also was an honest witness, and soughtto the best of his ability to tell the truth as he rememberedit,Iam convinced that there was confusion in his mindabout his conversation with Tucker and a conversationwith other persons - perhaps with a setup man, Crocker,about which he was not permitted to testify - or withForeman L. D. McDonald, which will be describedhereinafter. I accordingly base no unfair labor practicefinding upon Tucker's conversation with Steele.3.Conductattributed to Foreman McDonaldLater in the evening of the same day Steele had theconversationalready relatedwithForeman Tucker,Foreman McDonald came up to his work station. Thefollowing conversation, according to Steele, ensued:Q.And what did Mr. McDonald say to you?A.Well, he walked out and he said, "Jeff, you'regoing to get killed."And I said, "Why?"And he said, "I heard a fellow say he was going to killyou."And I said, "Who was he?"And he said, "I'm not going to tell you. You're goingto get killed." He said, "What church do you belongto?"And I told him Mount Zion Methodist Church.And he says, "Is that where you want to be buriedat?"And I said, "Oh, is it that way?"And he said, "Yeah. Yeah."And I said, "Well, if he kills me he'll have my kids totake care of."And he said, "Well, don't worry about the kids. Thegovernment'll take care of the kids."Q.And what did you say about that?A.And I said, "Well, just go ahead and bury me inmy front yard."Q.Do you recall anything else being said after that? 212DECISIONS OF NATIONALLABOR RELATIONS BOARDA.Yes. He told me I should go to Mr. Ken andexplain myself because if I didn't, I'd be at themeetingand everyone would know just how I was going to placemy vote.Q.To be at what meeting?A.At the election.Q.And what did you say about that?A. I said, "Oh, no. Nobody knows what's in myheart." And he said, "Yeah. You go to Mr. Ken andexplainyourself to him." He said, "If you be at themeeting, everybody will know just how you vote."Q.What did you say about that?A. I told him, no, I won't explain myself.He said,"Well, if you don't be here, they'll know youdidn't vote for the union."Q.Did you say anything about that?A.Yes. I said, "Well, I couldn't afford to lose aday's work."Q.What did he say when you told him that?A.He said, "Go to yourforemanand see aboutthat.He'll see about your day's work if you be off. He'llsee about your money."Q.Did he tell you you would get paid?A.That's right. He said, "You'll get paid if you beoff that day."Q. (By Mr. Johnson) Do you recall if he asked youanything about the union before he made thestatementyou have already testified to? You have alreadytestifiedhe told you everybody knew how you were going to voteif you showed up that day and my question is, do yourecall if he asked you anything about the union beforehe made that statement to you?A.Well, he wanted to know was I for the union orwas I for the plant.Q.And what did you tell him about that?A. I wouldn't expose myself.McDonald admitted having a conversation with Steele inwhich he told Steele that he heard hewas goingto be killedand asked where he wanted to be buried. He placed thedate of the conversation as the day before a union pamphletreferring to the episode was distributed. The pamphlet wasdistributed on October 14, 2 days before the election.ioAccording to McDonald, he walked up to Steele and askedhim where he would like to be buried and Steele replied, "Idon't know, somewhere around home out there,Iguess,why, is someone talking about killing me?" McDonald thenstated, "I heard you were going to die." McDonald alsotestified: "After the conversation I had with Steele aboutwhere he was going to be buried, he stoppedme as I was10At another point in his testimony, he places the date as around the1st of October or about a week before the election - which would morenearly correspond with Steele's recollection. I do not regard the exact date,however, as important11At one point during the hearing McDonald testified that hisconversation with Steele about not election day and making up his losttimeon the following Saturday did not occur during the conversationabout where Steele wanted to be buried but later that same night AlthoughIwould regard McDonald's statement just as coercive whether madeduring the same conversation or soon thereafter, I am satisfied that Steele'saccount is the more accurate in this regard It has corroboration, moreover,in the account written up by Plant Manager Hardwick of what McDonaldpurportedly told him and which Hardwick incorporated in the writtenreprimand appearing in McDonald's file. This account of McDonald'swalking back, and says, `If it wasn't for missing a day's pay,Iwouldn't even come to work Thursday [election day].'And I said, `Well, usually if there is anybody working onSaturday, they will let you make up your time on Saturdayifyou miss a day." McDonald concededly knew thatSteele's name had been listed as one of the employees whoattended the representation hearing and knew that theThursday referred to by Steele was election day.McDonald testified that the reason he asked Steele wherehe wanted to be buried is that about two nights before this atire on McDonald's truck, which was parked near whereSteele worked, was punctured and McDonald believed thatSteele would know what McDonald was talking about if hehad done it. McDonald further testified that both he andSteelelaughedduring the conversation.McDonald,however, did not tell Steele about the punctured tire and heknew that Steele, in his mind, had related the threat toSteele's union allegiance when Steele remarked that hewould not even come to the plant on election day if he didnot need his paycheck. McDonald nevertheless did notassure Steele that the threat against his life had nothing todo with his support of the Union. On the contrary, heencouraged Steel to believe that it did by suggesting thatSteele could stay away on election day and avoid losing anypay either by making up the worktime on Saturday (asMcDonald testified) or by arranging with Steele's foremanto be off without losing pay (as Steele testified).iiOn the whole, I find Steele's account convincing andbelieve the conversation in substance was as he related it.Regardless of whose account is accepted, however, I findthat by the conduct of Foreman McDonald, describedabove, Respondent interfered with, restrained, and coercedSteele in the exercise of his organizational rights, inviolation of Section 8(a)(1) of the Act.12After the distribution on October 14 of a union leafletcharging Respondent with threatening an employee andattempting to bribe him to stay away from the polls onelection day, Respondent called a meeting of its supervisorsand questioned them about whether any of them had saidanything which could have occasioned the union pamphlet.McDonald told Personnel Manager Palmer and PlantManager Hardwick about his conversation with Steele.Respondent reprimanded McDonald both orally and inwriting for what he had done and required him to apologizeto Steele.On the following day, Wednesday, October 15, Steele wascalled into PersonnelManager Palmer's office whereMcDonald, in Palmer's presence, apologized to Steele andsaid that he had only been kidding when he made the deathversion is as follows."While passing Jeff Steele last Friday night I said, "Jeff,where do youwant to be buned9"And Jeff said, "Out in the cemetery near myhome,Iguess-Why, is somebody going to kill me?"And, I said, "Iheard you were going to die."And then Jeff said, "If it was not for melosing my time, I would not even work Thursday " I said,"Usually, ifthey have enough work,they will let you make upyourtime onSaturday if you have a good excuse for being off during the week "After this, I left Jeff working, and returned to Pinion and Gear Line."12Other coercive statements made by Foreman McDonald which I findindependently violativeof Section 8(axl) of the Act are describedhereinafter in connectionwith mytreatment of the alleged discriminationagainst employees Herbert Cumberland and Willie Warren. U. S. ELECTRICALMOTORS213threat on the preceding day. Palmer assured Steele that hedid not approve of anyone being threatened and wantedeverybody to be happy. A statement regarding what tookplace at this meeting, which was prepared by Palmer fromnotes taken by him at the meeting and which was latersigned by Palmer, McDonald, and Steele, indicates thateven at the conclusion of the meeting and following theapology fromMcDonald, Steele still felt sufficientlyintimidated that he was willing to renounce the Union.Thus, according to the statement for which Palmer vouchedthe following took place after McDonald left the office:At this point, Jeff started talking with me and I excusedL.D. and the remainder of this conversation took placebetween Jeff and myself. Jeff explained to me that hehad 12 children to raise and that he did not want tohave anything to do with Union. That he needed a joband he was not going to fight the Company. He went onto state that when he came to work he told me that heneeded to work and he had worked in a union before.He did not like to belong that they made him join.I then told Jeff that if anybody tried to threaten him orto keep him from coming to work on Thursday that Iwould appreciate it if he would come to me and tell me.He assured me that he would and that he was sorry thatthis thing happened. Jeff then left the office.This portion of the statement is uncontroverted and I haveno reason to doubt that Steele did make these statements toPalmer.13Also on October 15, Respondent sent to each employeeand posted on its bulletin board the following statementregarding McDonald's conduct:Ithas just come to our attention that a foreman madewhat might be described as a threat of physcial harm.After investigation by the personnel office, it appearsthat the foreman made a highly inflammatory remarkwhich was clearly contrary to company instruction andcompany policy. This remark appears to have beenprompted by a personal consideration of the foreman.However, we do not condone such remarks and we haveinstructed the foreman to apologize to the employeeinvolved for having made such a statement. By the timemany of you read this, that apology will have beengiven.As I have stated before, this company does not wish itsemployees to be threatened by any person, at any time,for any reason and any violation of this policy should bereported to the plant manager.It is noted that this notice does not mention the union's orMcDonald's assurance to Steele that he could probablymake up his lost time on a Saturday or could arrange to bepaid for his lost time if he did not come to the plant onelection day. It leaves the impression, contrary to the facts,that any threat which McDonald may have uttered was dueto some personal controversy between McDonald andSteele. In my view, the letter did not neutralize the coerciveeffect upon the employees of McDonald's threatening13Steele did not read the statement before signing it and though it wasread to him before he signed it, I am satisfied that Steele, as hedemonstrated at the hearing when blocks from the statement were read tohim, did not fully comprehend the import of all that was contained in thestatementInsofar as anything containedin the statementmay appearremarks which had been publicized in the union pamphletdistributed on the preceding day.D.The Discharge of HerbertW. CumberlandHerbert Cumberland was employed by Respondent inOctober 1966. He had a son who, in the fall of 1969, was inhis last year of high school and played football on theschool team. Cumberland was a football enthusiast andduring 1967 and 1968 his then foreman, Chaney, grantedhim permission to get off from work to see all hometowngamesand those out-of-town games Cumberland wishedto attend. Cumberland, who was then working on thesecond or 3:30 p.m. to 12 shift, would leave work about 8o'clock and return to the plant about 10:30 when attendinghometown games but would not return when attendingout-of-town games.About March 1, 1969, however, L. D.McDonald becameforeman of the Gear and Pinion line, where Cumberlandworked on the Burgmaster machine. In early MayCumberland heard the Respondent was going to operatethe Burgmaster machine on the third shift and requested atransfer to that shift. He explained to McDonald that hewas requesting the transfer because he wanted to watch hisson play football during the fall of his senior year in highschool and preferred not to ask for time off for the gamesand also because he wantedmore timeto spend on cabinetmaking in which he was engaged on the side. McDonald,though reluctant to release him from the second shift,finallyconsentedwhen Cumberland insisted that hisseniority entitled him to the transfer and stated that hewould quit his job if he were not permitted to transfer.Thereafter, about July 28, McDonald told Cumberlandthat the two men he had tried out on the Burgmastermachine on the second shift had not been satisfactory andthat he needed Cumberland back on the second shift.According to Cumberland, McDonald at that time asuredhim that if he returned to the second shift, he would bepermitted to take time off to watch his son play football,then punch back in and make uphis lost timeafter thegames. It was only upon thisassurance,Cumberlandtestified, that he agreed to return to the second shift.McDonald, on the other hand, testified that he promised topermit Cumberland to take time off for the games onlywhen production schedules permitted this. I think it likelythat regardless of the precise words used, McDonald didassure Cumberland that he would be permitted to attendthe footballgames ashe had done in the preceding 2 yearsand that this is what induced Cumberland voluntarily toaccede to McDonald's request that he return to the secondshift.At that time, I do not believe that McDonald couldhave foreseen that the Gear and Pinion line on the thirdshiftwould soon (about August 20) be eliminated or thatothercircumstancesmight arisewhichwould causeMcDonald to want to depart from the manner in which hispredecessor, Foreman Chaney, had handled Cumberland'srequests for time off.inconsistent with Steele's testimony at the hearing,I find that his testimonyismorereliableAtthe hearing when being questioned about whether, asthe statement would indicate,he told McDonald and Palmer that hethoughtMcDonald was only kidding,Steele answered"Ididn'tknow Ididn't sayitbecause I didn'tknow what he meant." 214DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of this occurred prior to the advent of the Union onthe scene.Cumberland attended the August 17, 1969, unionmeeting, signed a union card, and distributed cards to otheremployees at the plant and around the community duringthe next 2 weeks. McDonald and Prrsonnel ManagerPalmer concededly heard of his association with the Union.The first game of the season was on Friday night,September 5. It was an out-of-town game.On Thursday,Cumberland told McDonald of the date of the game andasked if McDonald had made arrangements for him to getoff to attend the game.McDonald replied that he had not.Cumberland testified that he reminded McDonald of hisagreement and McDonald replied that he knew he hadmade the promise but that things had changed since then.Cumberland then asked if McDonadl was referring to thefact that the Union was "coming in and trying to get inhere" and McDonald replied "yeah." Cumberland protest-ed that he had been promised that he could get off.McDonald responded that the only way he knew thatCumberland could get off would be for him to call in thenext night and say he was sick.McDonald promised that ifno one else checked on Cumberland,McDonald would saynothing about it.14 Cumberland then asked if the Companywas putting pressure on McDonald and the latter replied,"You better bet they are." He added that he would be gladwhen the representation matter was over and that he didnot care which way it turned out.On the following night, Cumberland did not show up forwork and went to the ball game. His wife, who also workedat the plant, told McDonald at the beginning of the nightshift that Cumberaland was sick and would not be at work.When Cumberland returned to work on the followingMonday morning, nothing was said to him about hisabsence on the preceding Friday night.McDonald conceded that at the time Cumberlandrequested time off to go to the ball games, some of theemployees had told him that Cumberland was attendingunion meetings.He categorically denied, however, that hetold Cumberland that things had changed since McDonaldasked Cumberland to return to the second shift or that hetold Cumberland that he, McDonald, was under a lot ofpressure.Cumberland's testimony on this point was inconvincing detail and I credit his version of the conversa-tion he had with McDonald on the night of September 4.The next football game, one between the Philadelphiahigh schools, was scheduled for Friday, September 12. Onthe preceding Thursday night, Cumberland again askedMcDonald if he had made arrangements for Cumberlandto get off at suppertimer to see the game. McDonald repliedthat he had not and that because of the work schedule, hecould not permit Cumberland to take time off. Cumberlandasked if he would lose his job if he went and McDonald14This finding is based upon Cumberland's credited testimonyMcDonald testified that he did not remember telling Cumberland this but Ido not regard McDonald's testimony as a denial that he made thissuggestionto Cumberland15Chester Nowell, a nonunion employee, who worked in the inspectiondepartment under another was not subject to the same productionschedules applicable to Cumberland's work, was given permission to be offAnother employee,WinnieThomas,who worked in the windingdepartment and wanted to see all of the University of Mississippi footballgames in which her son participated,was about to resign herjob in orderto do so Plant Manager Hardwick put her on a leave-of-absence insteadstated that he would do everything possible to see thatCumberland lost his job. Before quitting that night,Cumberland told McDonald that he had heard that someof the other foremen were letting their employees take timeoff for the game and come back later to make up their losttimeand asked that he be permitted to do the same.15McDonald still refused to grant permission. Cumberlandthen asked if McDonald would mind if he, Cumberland,talked to General Foreman Dorman Pope about the matterand McDonald replied that he would not mind. However,at quitting time when Cumberland punched out and startedtoward Pope's office, McDonald called him back and askedCumberland if he realized what would happen if Cumber-land went to the game on the following night. Cumberlandstated that he did not. McDonald thereupon stated that hewouldfireCumberland. Cumberland replied that, in thatevent,McDonald might as well fire him then. McDonaldstated that he did not want to fire Cumberland. Cumber-land told McDonald that he would be willing to make uphis lost time in any way McDonald wanted it and wouldeven punch back in then and work 3 hours of extra timethat very night to make up for the time he expected to losethe next night. McDonald refused to go along with thatsuggestion. At the conclusion of the conversation Cumber-land asked if McDonald wanted him to come in and workuntil 8 p in. or not come in at all the next night. McDonaldthen asked him to come in and work until 8 p.m.Cumberland did come in and work until 8 p.m. (thesupper break) on September 12. Then, without sayinganything further to McDonald, he left the plant and did notreturn until the following Monday morningWhen hereported at the plant on Monday morning, his card hadbeen pulled. McDonald took him to the office of GeneralForeman Pope. Pope told him to return to the plant onWednesday to see Personnel Manager Palmer, who wasthen out of town. Cumberland explained to Pope that hehad offered to make up his lost time in any way McDonaldwanted it and asked McDonald, in Pope's presence,whether he had ever failed to do his work or given theCompany a moment's trouble in any way since he had beenemployed. McDonald replied that he had notCumberland returned to the plant on Wedneday, as hewas told to do, but Personnel Manager Palmer was still notavailable to see him. 16 Instead, he was interviewed by PlantSuperintendentCampbell, in the presence of GeneralForeman Pope. Campbell stated that Palmer would not beavailable to talk to Cumberland before Friday and thatCumberland could wait until Friday for an interview if hewished. Cumberland replied that if the Company was goingto fire him, Cumberland preferred to get it over with;otherwise, he would like to go back to his machine andwork. Campbell then said that under all the circumstances,and she is now again working for Respondent16Palmer was then attending a conference with corporate and divisionalrepresentatives in St Louis He had attended the same ball game whichCumberland had attended on the preceding Friday night,had seenCumberland there, and had apprised Plant Manager Hardwick of this factand of McDonald'sdenial to Cumberland of permission to attend thegame before Palmer left for St Louis In St Louis,Palmer consulted withcorporate and divisional officials about McDonald's proposal to terminateCumberland and they gave their approval of this action Palmer thencommunicated the decision to Plant Manager Hardwick by telephone U. S. ELECTRICAL MOTORSCampbell would have to terminate him, and he wasterminated.McDonald testified that he recommended Cumberland'stermination because Cumberland took time off despite thefact, as he told Cumberland, that the production schedulewas too heavy to warrant the grant of permission for hisabsence.McDonald testified that production on Cumber-land's particular machine, the Burgmaster, may not havesuffered that night but this was because McDonald had tomove a man from some other operation to the Burgmasterand "some operation had to be lacking." Accordingly,production was hurt somewhere along the line.17As Plant Manager Hardwick explained, the gear andpinion department has two major manufacturing functions,the manufacture of pinions and gears and the manufactureof worm shafts and wheels used in right-angle syncrogears.The Burgmaster machine (on which Cumberland worked)produces gears only for the parallel syncrogears and not theright-angle syncrogears. Respondent introduced in eviden-ce a graph, prepared under Hardwick's directions, plottingthe number of parallel syncrogears scheduled per month bysales for the fiscal year 1969. This graph shows a substantialincrease in the parallel syncrogears scheduled for Septem-ber over those scheduled for August.Respondent also produced a summary of gear productionrequirements for each week from the period August 25through September 26, 1969. This document (Resp. exh. 7)purports to list for each week the number of partsscheduled for production and actually produced of eachgear part described on the schedule. From the monthlyschedule of parts required, there is prepared and furnishedtoForemanMcDonald on each Thursday a scheduleshowing the number of each type of gear parts described inthe schedule which is required to be produced during thefollowing week.18 This does not mean that every part listedon the schedule must be commenced and completed duringthe week shown on the schedule. The production of gears isa continuous process. If gears listed on 1 week's scheduleare not all completed during that week, the remainder arecarried over to the following week for completion. Thesummary of gear production schedules on which Respon-dent relies to show that production schedules did notpermit McDonald to grant Cumberland's request for timeoff to see his son play football, shows that for the weekending Friday, September 12 (when Cumberland wasabsence for part of his shift) the Gear and Pinion line hadmet its scheduled production requirements but that on noother week did it do so. It might be argued that sinceunfinished parts scheduled for 1 week are carried over tothe next week, Respondent's production for the month waspresumably current as of September 12. It might also beargued that the failure of the gear and pinion line to meet itsscheduled production for the following 2 weeks was due to17AsMcDonald explained,the Burgmaster machine operation is a vitalstep in the production of gears Metal for the gears is first cut off from barstock;the next step is the facing of the gear blank with a SwazeyLathe, itthen goes to the Burgmaster(Cumberland'smachine)where the bore issized,the base of the gear is paralled, and the outside diameter of the gearis cut to certain dimensions,the gear then goes to the hobbing machinewhere teeth are put on the gear blank,it then goes to the shaver where thegear is smoothed and teeth are cut to a definite size,next it goes to theKeywaymachine where it is heat treated to make the teeth hard,it then215Respondent'saction in terminatingCumberland, a valua-ble and efficient employee on that line. Nonetheless, I shallassume,asMcDonaldasserted,that he knew he had aheavy schedule for the following week and for that reasondid not want Cumberland to take time off.This assumption, however, does not dispose of myproblem in determining McDonald's and therefore Res-pondent's motivationin terminatingCumberland. McDo-nald testified that he was unwilling to have Cumberlandreturn to the plant after the game and make up his lost timeby working overtime on that Friday night because the thirdshift is not operating on Friday nights and if Cumberlandshould get hurt while working alone, there would be no onepresent to get him out. I accept McDonald's explanation asto why he was unwilling to permit Cumberland to workovertime on Friday night. McDonald, however, did notexplain why he refused to permit Cumberland to make uphis lost time on some other occasion. As already noted,Cumberland had offered on Thursday night to make up hislosttimeatanytimewhichmight suitMcDonald'sconvenience and had even offered to punch back in andwork 3-1/2 hours then. The third shift was then operatingfrom Sunday night through Thursday night.McDonald'sunexplainedrefusal to permit Cumberlandto take a few hours off to see the game and make up his losttime at anytime which mightsuitMcDonald's conveniencemust be viewed against the backdrop of what had occurredearlier.It isundisputed that during the 1967 and 1968football season, Cumberland's then foreman,Chaney, hadgranted all of his requests for time off to attendgames inwhich his son played. In July 1969, when requestingCumberland to return to the second shift, McDonald hadassured him that he could have time off to watch his sonplay football during his last year in high school and makeup his lost time. It was on the basis of this promise thatCumberland had voluntarily come back to the second shift.This promise, however, was made prior to the commence-ment of the Union's organizational campaignand McDo-nald's information that Cumberland was attending theunion meetings. As McDonald told Cumberland on thefirst occasion when Cumberland requested time off, thingshad changedsinceMcDonald had given that assurance. Heexplained that the Union had started its organizationalcampaign and that the Company was putting pressure onMcDonald. Respondent, as we haveseen,had issued anantiunion letter to the employees on August 21, telling themthat Respondent felt that they did not need a union in theplant and shortly thereafter had announced substantialwage increase and other benefits for the purpose, as I havefound, of inducing the employees to reject the Union at thepolls. In view of Respondent'santiunionpolicy, it isapparent that McDonald believed he had to adopt a toughapproach in responding to requests for favors from agoes to the internal grinder where the bore is sized,then it goes to thefinisher where the heat scale is taken off; from there is goes into stock.isMcDonald also receives a "Cutoff schedule"each Tuesday and is notrequired to have the scheduled gear in stock untilFriday ofthe followingweek.McDonald testified,however,that although he has up to10 days toproduce a gear (from the time the bar stock is cut until it goes into stock),he could have a gear in stock within2 or 3 daysfrom the time it is cut offthe bar 216DECISIONSOF NATIONALLABOR RELATIONS BOARDknown union adherent. I am convinced that but for theadvent of the Union's organizational campaign andCumberland's known union sympathies, McDonald wouldhave kept his promise to let Cumberland have time off toattend the games and would have arranged, if necessary, forCumberland to make up his lost time. Respondent's refusalof this permission to Cumberland and its subsequentdischarge of Cumberland for taking time off was thereforediscrimination to discourage union membership, within themeaning of Section 8(a)(3) and (1) of the Act.E.The Transfer and Reduction in Labor Grade ofEmployeeWillie E.WarrenWarren has been continuously employed by RespondentsinceJuly 22, 1966, in the gear and pinion department atvarious jobs and on all three shifts. He startedas a grinderoperator at labor grade 7 and was working at labor grade 8"running thered roller" on the second shift when, aboutJune 1, 1969, he was made a set-up man "B" at labor grade9.A higher labor grade carries with it a higher hourly rateof pay than does a lower grade.AfterWarren had been set-up man "B" on the secondshift for about a month, he asked hisforeman,McDonald,for a transfer to the third shift,explainingtoMcDonald,that he needed more time for outside work which he wasperforming. 19 His request for a transfer was approved, butbefore leaving the second shift, he trained anotheremployee as a replacement for his jobas set-up man "B"on the second shift. At the time of tranferring to this thirdshift,Warren was told that the J-9 gear and pinion line onthe third shift was to be operated on a trial basis andMcDonald did not know how long it would last.On August 4, 1969,as a resultof pressure put upon localmanagementfrom the Milford, Connecticut, office, toreduce operating costs, among other ways, by reducing thenumber of employees doing indirect labor, 19 employees atthe Philadelphia plant were transferred from indirect todirect labor jobs, 12 of them at reduced laborgrades.Indirect labor is nonproductive work, such as thatperformed by a supervisor, setup man, repairman, orjanitor.Among those employees reported by PersonnelManagerPalmer to the Milford office on August 5, 1969,as havingbeen changed to direct labor was Warren. Hewas listed as havingbeen transferred from the position ofset-upman"B" to "Burgmaster" (seeRes.exh. 5); arecapitulation of the action taken, which was prepared forthe purposes of the hearing in this case (Resp. exh. 8),shows that Warren's labor grade at that time was reducedfrom 9 to 8.20On Sunday, August 17, the Union held a meeting at thehome of employee Howell, adjoining Warren's premises.Warren attended the meeting, signed a union card, andpassed out four cards to fellow employees at work thatnight.On the following Tuesday, August 19, Warren was19Employees on the third shift workedonly 7hours each night(insteadof the 8 hours worked on other shifts)but were paid for 8 hours of work20 This appears to have been a mere paper transaction for, according toWarren'sundemed and credited testimony,he continued throughout thetime he was on the third shift to perform the work of setup man "B" anddid not know until he heard testimony regarding the matter at the hearingthat he had been transferred on Respondent's records to the Burgmastermachine at labor grade 8 Another employee,Ross Townsend,operated theinformed by General Foreman Cheatum that the gear andpinion line on the third shift was being eliminated and thathe was being tranferred back to the second shift as a pinionstraightener at labor grade 6.21 Warren reported back toForeman McDonald either that night or the following nightand commenced at his new assignment without thenvoicing any objection. It is Respondent's policy, whentransferring an employee to a job rated at a lower laborgrade to "redline" the employee's wages, that is, to pay himat the same hourly rate of pay he had been receiving, withthe expectation that the employee will later again beadvanced back to his prior labor grade job. Warrentherefore did not receive any cut in pay because of thereduction in his labor grade. In fact, because of the bonusand incentive pay received on the newjob Warren actuallyreceive more than he had received as setup man "B" on thethird shift. The disadvantages, however, were that he had towork 8 hours a day instead of 7, and that his chances of araise in pay were frozen. It had taken Warren 3 years toadvance from labor grade 7 to labor grade 9. Although bythe time of the hearing, about a year after Warren'sreduction in labor grade,Warren had advanced toBurgmaster machine operator at labor grade 8, his formersetup man "B" classification had been advanced on June 1,1970, to labor grade 10.Itisclear from the record that Respondent wasmotivated by business considerations in reducing thenumber of employees on the gear and pinion line on thethird shift to one man. The General Counsel and Union,however, contend that Respondent was discriminatorilymotivated in reducing Warren's labor grade from 9 to 6and, in any event, in failing thereafter to restore him to hisformer status.This contention appears to be based uponstatements,described below, which Foreman McDonaldallegedly made to Warren subsequent to his transfer backto the second shift.About 3 weeks after his transfer back to the second shift,as the result of remarks made to him by one of the set-upmen, Warren had a talk with Foreman McDonald in thelatter's office.According to Warren, he asked McDonaldwhy he had been put back on the second shift andMcDonald replied, "You know as well as I do why you gotput back." Warren then said, "Yeah, on account of theUnion." McDonald denied that this was true and explainedthat "they were cutting the third shift out anyway." Warrenthen asked, "What about my Labor Grade." McDonaldresponded, "Actually I don't know ... I don't know forsure but it (working with the Union) could have somethingto do with it, cutting your Labor Grade." At that pointWarren inquired whether McDonald had heard that theunionmeetinghad been held at his, Warren's, house.McDonald replied in the negative and explained that heheard the meeting had been in Warren's pasture.Later, about 6 months before the hearing in this case,Burgmaster on the third shift from the time HerbertCumberland, on July28,was recalled to the second shift until August20 or19, 1969, whenWarrenwas transferred back to the second shift.21One of thefive employees on Warren's line had been tranferred tothe press department on the third shift during the precedingweek. Twoothers were transferred to what was known as the J-1line on the third shiftand the remaining employee was retained on the gear and pinion line U. S. ELECTRICAL MOTORSaccording to Warren,McDonald told him that he wouldlike to get Warren back to his set-up man job as quickly aspossible but that his hands were tied.He added that hehopedWarren would have nothing to do with anotherunion campaign if one should start and Warren promisedthat he would have nothingto dowith it. McDonald statedthatWarren would have to prove himself before he couldever be made a set-up man again.McDonald conceded that he had a talk with Warren afew weeks after Warren's return to the second shift inwhich Warren asked if McDonald had heard that a unionmeeting had been held at his house and in whichMcDonald replied that he heard it was in Warren'spasture.Warren then explained,according to McDonald,"Itwasn't in my pasture oratmyhouse,itwas at aneighbor's house."McDonald also conceded that Warren,during this conversation, asked why he had been trans-ferred back to the second shift and that McDonald hadreplied substantially as testified to by Warren. McDonald,however, dewed that any mention was made of Warren'sLabor Grade during this conversation. McDonald testifiedthat he did not recall having any conversation with Warrenabout returning him to the set-up man job and deniedsaying anything to Warren about having to prove himselfby abstaining from union activities before he could bepromoted.The resolution of credibilityissues isseldom easy andhas not been easy in thiscase.I can only say that as Ilistened toWarren testify, he sounded truthful andconvinced me by his demeanor that he was telling thetruth. After a careful study of the record, I adhere to thatconviction.McDonald, while frank up to a certain point,did not impress me as completely frank on some of thecritical issues. I creditWarren's version of his conversa-tions withMcDonald which were had subsequent to histransfer back to the second shift and find that McDonaldby expressing the view to Warren that his working with theUnion might have had something to do with the reductionofWarren's labor grade and by later indicating to Warrenthat he would have to prove himself by abstaining fromunion activities in the event of another union campaignbefore he could be made a set-up man again, interferedwith, restrained, and coerced Warren in the exercise of hisorganizational rights, in violation of Section 8(aXl) of theAct.Iam not convinced, however, that Respondent was, infact,discriminatorilymotivated in transferringWarrenback to the second shift at a reduced labor grade or inthereafter failing, prior to the hearing, to restore him to hisformer setup man "B" job. His labor grade, at least onpaper, had already been reduced from 9 to 8 by August 5,1969, before the advent of the union's campaign. At thetime it became necessary to reduce the gear and pinion lineon the third shift from five men to one man, GeneralForeman Cheatum asked Foreman McDonald to take oneor more back to the second shift. McDonald stated that hehad only one job available, that of pinion straightener, alabor grade 6 job. It was not shown that any of the otheremployees on the third shift gear and pinion line weretransferred to jobs with higher labor grade classificationswhichWarren could have performed. Warren did notobject to the transfer on August 19 when notified of it. He217was thereafter tranferred to a Warner-Swaze machine, thento the Burgmaster machine at labor grade 8 - the samelabor grade at which, on Respondent's records, he wasclassified prior to the advent of the Union. The GeneralCounsel has not shown that Warren, under establishedcompany practice, was entitled to bump the man on thesecond shift whom he trained to replace his as setup man"B" when Warren transferred to the third shift and Warrentestified that he did not know of any vacancy in a setupman "B" job to which he believed he would be entitled.Accordingly, I must conclude that the General Counsel hasfailed to establish, as alleged in the complaint, thatRespondent violated Section 8(a)(3) of the Act bytransferringWarren back to the second shift, by demotinghim or by failing to refusing to return him to his formerstatus as set-up man "B".It is noted, however, that in view of Respondent's plansto increase its labor force by about 350 employees withinthe 18-month period following October 1, 1969, it wouldappear likely that more setup man "B" or equivalent jobclassifications for whichWarren is qualified will open up,if they have not already done so. If Respondent fails, orhas failed, to promote Warren to such a job, it wouldappear appropriate for Warren, in view of McDonald'scoercive statements to him, to then file a charge allegingdiscriminationagainst himfor prohibitedreasons.CONCLUSIONS OF LAW1.Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights guaranteedin Section 7 of the Act, in violation of Section 8(a)(1) of theAct by the following acts and statements: By timing theannouncement and grant of wage increase and otherbenefits for the purpose of interfering with its employeesfree choice of a bargaining representative; by makingstatements designed to create the impression that Respon-dent was keeping an employee's union activities undersurveillanceand that unspecified reprisals would besufferedby him for engaging in union activities; bythreatening that another employee would be killed becauseof his allegiance to the Union and by attempting to inducehim to stay away from the polls on election day by assuringhim that it could be arranged for him not to lose any pay ifhe stayed away; by informing an employee that his requestfor time off which he had previously been assured would begranted was being denied because of the union's organizingcampaign in which that employee had participated; and bytelling an employee that his labor grade might have beenreduced because of his activities on behalf of the Union andthat he would have to prove himself by abstaining fromassisting the Union in any future campaign before he couldbe restored to his former setup man classification.2.By discriminatorily discharging employee HerbertW. Cumberland to discourage membership in or activitieson behalf of the Union, Respondent has violated Section8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.A preponderance of the evidence does not supportthe allegations of the complaint that Respondent violated 218DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 8(a)(3) or (1) of the Act except in the respects abovefound.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, my recommended Order will require that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.To remedy the discriminatory discharge of employeeHerbertW. Cumberland, my recommended Order willrequire that Respondent offer him full and immediatereinstatementto his former job or, if that job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any resulting loss of pay suffered byreason of his discharge,less his net earningsfor the periodduring which he would have been working except for thedischarge. These net earnings, of course, shall not includeearningsat extra work performed by him during hourswhen he would not normally have been working forRespondent. Backpay shall be computed on a quarterlybasis in the manner prescribed by the Board in F. W.Woolworth Co.,90 NLRB 289, with interest at 6 percent perannum as provided inIsisPlumbing & Heating Co.,138NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended.ORDER22Respondent, U.S. Electrical Motors, Division of EmersonElectricCompany, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Timing the announcement or grant of wage increaseor other benefits for the purpose of interfering with theemployees' free choice of a bargaining representative.(b)Attempting to frighten any employee into giving uphis union membership or activities by saying anything toany employee designed to create the impression thatRespondent will engage in surveillance of his unionactivities; threatening death or other punishment of anyemployee for joining or helping the Union; suggesting toany employee that his labor grade may have been reducedbecause of his union activities; or telling any employee thathe will have to prove himself by refraining from union22 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusion, recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conlusions, and order, andall objections thereto shall be deemed waived for all purposes23 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byactivitiesbefore he can be promoted to a setup manclassification.(c)Attempting to induce any employee not to vote in arepresentation election byassuringhim that arrangementscan be made for his wages to be paid him anyway if he staysaway from the plant when the election is being conductedthere.(d)Retaliating against any employee for engaging inunion activities by denying him time off from work whichRespondent would otherwise grant him, or by discharginghim(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Herbert W. Cumberland immediate, full andunconditional reinstatement to his formerjob or, if that jobno longerexists,to a substantially equivalent job withoutprejudice to his seniority and other rights, privileges orworking conditions, and make him whole for any loss ofearnings suffered in the manner stated in the section hereofentitled "The Remedy"; and notify him, if he is presentlyservingin the Armed Forces of the United State of his rightto full reinstatement upon application in accordance withSelective Service Act and the Universal Military Trainingand Service Act, an amended, after discharge from theArmed Forces.(b)Preserve and upon request make available toauthorized agents of the National Labor Relations Board,for examination and copying, all payroll and other recordsnecessary or useful in determining compliance with thisOrder, or computing the amount of backpay due.(c) Post at its plant in Philadelphia, Mississippi, copies ofthe notice marked "Appendix " [omitted from publication]23Copies of said notice on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt therof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.24IT IS FURTHER ORDERED thatthe complaint be dismissedinsofar as it alleges violations not found above to have beencommitted.Order of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgement of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "21 In the event that this recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 15, in writing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith "